Citation Nr: 0125434	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to March 11, 1998, for 
a 100 percent disability rating for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1999 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which awarded an increased 
disability rating for PTSD of 100 percent, effective March 
11, 1998.  The veteran filed a timely appeal of the 
assignment of this effective date.

During the pendency of this appeal, the veteran relocated to 
Alabama.  Accordingly, the Montgomery RO assumed the role of 
the agency of original jurisdiction.  

In July 2001, the veteran and his wife appeared at a hearing 
before the undersigned Member of the Board sitting in 
Washington, D.C.  At this hearing, the veteran appears to 
have raised the issues of entitlement to service connection 
for a hearing loss disability; tinnitus; and residuals of 
Agent Orange exposure, to include a skin disability of the 
feet.  The RO's attention is directed to these contentions 
for further action, if necessary.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection for a nervous condition was denied by 
means of an unappealed September 1968 rating action.  

3.  An increased disability rating for PTSD, rated as 30 
percent disabling, was denied by means of an unappealed 
October 1995 rating decision.  

4.  The earliest communication of record, subsequent to the 
October 1995 rating decision, which can be construed as a 
claim for an increased rating for the veteran's PTSD is a VA 
treatment record dated on April 26, 1996.

5.  The evidence shows that April 26, 1996, is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred.


CONCLUSION OF LAW

The criteria for an effective date of April 26, 1996, for the 
grant of a rating of 100 percent disability rating for PTSD 
are met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§  3.400, 4.132, Diagnostic Code 9411 (1996)(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for an 
earlier effective date for the establishment of a 100 percent 
disability evaluation for PTSD.  38 U.S.C.A. §§ 5100-5107 
(West Supp. 2000); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  See also, McQueen v. Principi, No. 96-
403 (U.S. Vet. App. Mar. 13, 2001) (per curiam).  The law 
provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefit at 
issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)). VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical and service personnel records are associated with the 
claims folder.  Hence, the Board finds that the duty to 
assist the veteran in obtaining service medical records is 
satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  See 38 U.S.C. § 5103A.
 
The veteran has also been afforded VA examination in 
conjunction with this claim.  Accordingly, those aspects of 
the "duty to assist" are satisfied.  The veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of a statement of the case 
and a supplemental statement of the case that have been 
issued during the appellate process.  See VCAA § 3(a), at 
2096-97 (to be codified at 38 U.S.C.A. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 


I.  Procedural Background

The veteran established service connection for post-traumatic 
stress disorder (PTSD), by means of a January 1993 rating 
action.  Following an initial temporary today disability 
rating from July 5, 1992, a 10 percent disability evaluation 
was assigned, effective September 1, 1992.  Subsequently, an 
increased evaluation of 30 percent for this disability was 
granted by means of a January 1994 rating action, effective 
September 22, 1993, the date of claim for an increased 
rating.  

An increased disability rating greater than 30 percent was 
denied by means of an October 1995 rating action.  The 
veteran was notified of this decision by means of an October 
27, 1995 letter.  He filed a timely notice of disagreement 
with this action.  In December 1995, the RO furnished him 
with a Statement of the Case addressing an increased rating 
for PTSD and a VA Form 9, Appeal to the Board of Veterans' 
Appeals, describing his appellate rights.  The evidence does 
not show that the veteran filed a substantive appeal within 
one year of the date of notification of the adverse October 
1995 rating action.  Accordingly, the October 1995 rating 
action is final.  38 C.F.R. § 20.302, 20.1103 (2001).  

By means of a May 1999 rating action, a 100 percent 
disability evaluation was assigned for PTSD, effective March 
11, 1998, the date that VA outpatient treatment records show 
an increase in severity of this disability.  The veteran 
perfected a timely appeal of this decision contending that an 
earlier effective date of April 23, 1968, is warranted for 
the assignment of a 100 percent disability rating for PTSD.  
After a review of the record, the Board finds that the 
veteran's contentions are supported by the evidence and that 
the criteria for establishing earlier effective date of April 
26, 1996, for establishment of a 100 percent disability 
rating for PTSD are met. 

II.  Evidentiary Background

VA Outpatient treatment records dated from July 1994 to July 
1996 show that the veteran participated in group therapy to 
treat his PSTD.  

A letter from a VA psychiatrist, dated April 26, 1996, 
indicates that the veteran persistently reexperienced 
recurrent and intrusive recollections, nightmares, 
flashbacks, and "intense psychological and physiological 
distress" due to things that remind him of combat in 
Vietnam.  He showed persistent avoidance of stimuli 
associated with his traumatic experiences and numbing of 
general responsiveness.  He also showed persistent symptoms 
of increased arousal, severe sleep disturbance, irritability, 
outbursts of anger, difficulty concentrating, hypervigilance, 
paranoia, and exaggerated startle response.  According to the 
VA psychiatrist, the veteran lived an isolated lifestyle and 
had great difficulty engaging in extended contacts even with 
close family members.  The veteran had coped with his 
symptoms for many years through work "to the point that he 
could be referred to as a 'workaholic.'"  According to the 
examiner, the veteran was disabled emotionally and socially 
by his chronic symptoms of PTSD with the assessment that he 
was unable to maintain effective relationships as stated 
above.  This also impacted his ability to function in the 
workplace.  

A March 11, 1998, VA outpatient treatment record shows that 
the veteran coped with his PTSD over the years by becoming a 
workaholic.  He was agitated and obsessively related 
traumatic experiences in Vietnam.  He related increased 
flashbacks triggered by crying children and cannot tolerate 
being around his grandchildren for any length of time.  He 
worked shift work that interfered with his attendance at PTSD 
support groups.  He admitted not wanting to attend these 
sessions as he did not want to be around others.  He was 
having a harder time controlling his hyperarousal symptoms as 
he got older.  When he was left alone to work, he seemed to 
do alright; however, he was not functioning well at his 
workplace as he could not effectively interact with others.  
He had a problem with noise in the workplace and was 
constantly listening for sounds that were out of place as 
though he was "still expecting gooks to be coming out of the 
woodworks."  Pertinent diagnosis was PTSD, chronic, with 
overt deterioration in functioning in activities of daily 
living, including in family life and in the workplace.     

On February 4, 1999, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran wherein he 
requested an increase in the disability rating assigned for 
his PTSD.

A March 1999 VA examination report indicates that the veteran 
had severe social and occupational impairment due to his 
PTSD.  The examiner also found that the veteran could not 
establish or maintain effective social and occupational 
relationships due to his PTSD.  

An April 2000 statement from the veteran's representative 
states that the veteran filed an application for VA benefits 
on April 23, 1968.

In July 2001, the veteran testified at a hearing before the 
undersigned Member of the Board in Washington, D.C.  He 
stated that he noticed problems that he attributed to PTSD 
shortly after returning from Vietnam.  However, he indicated 
that he was initially diagnosed with PTSD in 1992.  The 
veteran's wife testified that they had been married in 1975.  
She stated that the veteran would fight with her and their 
children.  According to his wife, the veteran had difficulty 
working with others.  

III.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.155 (2001).  A report of VA 
examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157(b)(2) (2001).  

After a review of the evidence, the Board notes that the 
first communication of record that could be construed to be a 
claim, formal or informal, for an increased rating for PTSD, 
subsequent to the final denial in October 1995, is April 26, 
1996.  On this date, a VA psychiatrist opined that the 
veteran was not able to maintain effective relationships and 
his condition had the potential to deteriorate.  The Board 
finds that this correspondence satisfies the requirements of 
an informal claim for an increased rating for PTSD set forth 
under 38 C.F.R. § 3.157.  The evidence does not show receipt 
of any claim, either formal or informal, for an increased 
rating for PTSD prior to this date and subsequent to the 
October 1995 final decision. 

Having determined that an informal claim for benefits was 
received on April 26, 1996, the Board must determine the date 
that it was factually ascertainable that an increase in 
severity of the PTSD had occurred to warrant assignment of a 
100 percent disability evaluation.  In assigning the 
effective date, the RO found, in essence, that March 11, 
1998, was the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred.  
In adjudicating this claim, the Board will determine whether 
a factually ascertainable increase in disability which might 
have warranted a rating of 100 percent for PTSD is shown by 
the evidence prior to March 11, 1998.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (2001).  A 100 percent rating requires total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

As stated previously, VA received an informal claim for an 
increased rating for PTSD on April 20, 1996.  The criteria 
for evaluation of mental disorders were amended during the 
pendency of the veteran's appeal, effective November 7, 1996.  
See 61 Fed. Reg. 52,700 (October 1996).  Those rating 
criteria are substantially different from the previous 
criteria.  Pursuant to the criteria in effect prior to 
November 7, 1996, the General Formula for Rating 
Psychoneurotic Disorders provided that a 70 percent rating 
was warranted where the evidence showed that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was warranted where the 
evidence showed that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In addition, 
prior to November 7, 1996, the regulations also provided that 
where the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, the mental 
disorder would be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) 
(1996).  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under the provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  

The Board finds that the old criteria are more favorable to 
the veteran in the present case as the April 26, 1996 letter 
from a VA psychiatrist shows that the veteran's PTSD results 
in the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community as contemplated by a 100 percent rating 
under the old criteria.  According to the VA psychiatrist, 
the veteran was not able to maintain effective relationships.  
Based on the evidence above, the Board finds that the 
criteria for a 100 percent disability rating were met on 
April 26, 1996. 

While the criteria for a 100 percent disability were met on 
April 26, 1996, the Board finds that the evidence prior to 
this date does not show that the veteran's PTSD warranted a 
rating of 100 percent.  VA outpatient treatment records from 
dated prior to April 1996 show that the veteran participated 
in group therapy for treatment of this PTSD; however, these 
records do not show that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment as 
contemplated by a 100 percent rating under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Accordingly, the Board finds 
that the criteria for a 100 percent disability evaluation for 
PTSD are not met prior to April 26, 1996.  As April 26, 1996, 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, an 
effective date of April 26, 1996 is warranted for the 
assignment of a 100 percent disability rating for PTSD.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2001).

The Board notes the veteran's contentions that an effective 
date of April 23, 1968, is warranted as he initially filed a 
claim for service connection for a nervous condition on that 
date.  However, by rating action dated in September 1968, the 
RO denied service connection for a nervous condition as the 
evidence showed that the veteran had adult situational 
reaction that was found to be a constitutional or 
developmental abnormality.  The veteran was informed of this 
decision and his right to appeal in October 1968.  However, 
the evidence does not show that he filed a notice of 
disagreement to this decision within one year following 
notification of the adverse decision.  As the Board cannot 
assign an effective date based upon the earlier, denied 
claims that were not appealed, the September 1968 and October 
1995 rating actions are final.  38 C.F.R. § 20.302, 20.1103 
(2001); See also Lalonde v. West, 12 Vet. App. 377 (1999) (a 
claim filed prior to a final denial cannot serve as the basis 
for an earlier effective date).



ORDER

An effective date of April 26, 1996, for the grant of a 100 
percent disability evaluation for post-traumatic stress 
disorder (PTSD), is granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

